EXECUTION COPY CREDIT AGREEMENT Dated as of April 30, 2009 among CHECKPOINT SYSTEMS, INC., as the Company, CHECKPOINT MANUFACTURING JAPAN CO., LTD., as Japanese Borrower, CP INTERNATIONAL SYSTEMS C.V., as the Dutch Borrower CERTAIN FOREIGN SUBSIDIARIES OF THE COMPANY FROM TIME TO TIME PARTY HERETO, as Foreign Borrowers, CERTAIN DOMESTIC SUBSIDIARIES OF THE COMPANY FROM TIME TO TIME PARTY HERETO, as Domestic Guarantors, CERTAIN FOREIGN SUBSIDIARIES OF THE COMPANY FROM TIME TO TIME PARTY HERETO, as Foreign Guarantors THE LENDERS PARTIES HERETO and WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent CITIZENS BANK OF PENNSYLVANIA, as Syndication Agent COMERICA BANK, as Documentation Agent WACHOVIA CAPITAL MARKETS, LLC, as Joint Lead Arranger and Book Runner and RBS SECURITIES INC., as Joint Lead Arranger TABLE OF CONTENTS SECTION 1 DEFINITIONS 1 1.1Definitions. 1 1.2French Terms. 33 1.3Dutch Terms. 34 1.4Computation of Time Periods. 35 1.5Accounting Terms. 35 1.6Execution of Documents. 36 1.7Exchange Rates; Currency Equivalents 36 1.8Redenomination of Certain Foreign Currencies and Computation of Dollar Equivalents. 36 SECTION 2 CREDIT FACILITY 37 2.1Revolving Facilities. 37 2.2Swingline Loan Subfacility. 39 2.3Letter of Credit Subfacility. 41 2.4Additional Loans. 45 2.5Default Rate and Payment Dates. 47 2.6Extension and Conversion. 47 2.7Voluntary Prepayments and Mandatory Prepayments. 48 2.8Termination and Reduction of Commitments. 49 2.9Fees. 49 2.10Computation of Interest and Fees; Usury. 51 2.11Pro Rata Treatment and Payments. 52 2.12Non-Receipt of Funds by the Administrative Agent. 54 2.13Inability to Determine Interest Rate. 55 2.14Illegality. 56 2.15Requirements of Law 57 2.16Indemnity. 58 2.17Taxes. 58 2.18Indemnification; Nature of Issuing Lender’s Duties. 61 2.19Replacement of Lenders. 62 2.20Additional Foreign Borrowers. 63 2.21Parallel Debt. 63 2.22Administrative Agent as Joint and Several Creditor. 64 2.23Lender Agreement. 65 2.24Obligations of Borrowers. 66 SECTION 3 REPRESENTATIONS AND WARRANTIES 66 3.1Existing Indebtedness. 66 3.2Financial Statements. 66 3.3No Material Adverse Change. 67 3.4Organization; Existence; Compliance with Law. 67 3.5Authorization; Power; Enforceable Obligations. 67 3.6Consent; Government Authorizations. 68 3.7No Material Litigation. 68 3.8No Default. 68 3.9Taxes. 68 3.10ERISA. 69 3.11Governmental Regulations, Etc. 70 3.12Subsidiaries. 70 3.13Use of Proceeds. 70 3.14Contractual Obligations; Compliance with Laws; No Conflicts. 71 3.15Accuracy and Completeness of Information. 71 3.16Environmental Matters. 71 3.18No Burdensome Restrictions. 72 3.17Solvency. 72 3.19Title to Property; Leases. 73 3.20Insurance. 73 3.21Licenses and Permits. 73 3.22Anti-Terrorism Laws. 73 3.23Labor Matters. 73 3.24Compliance with OFAC Rules and Regulations. 74 3.25Collateral Representations. 74 3.26Security Documents. 75 3.27Compliance with FCPA. 76 3.28Classification of Senior Indebtedness. 76 SECTION 4 CONDITIONS 77 4.1Conditions to Closing. 77 4.2Conditions to All Extensions of Credit. 82 SECTION 5 AFFIRMATIVE COVENANTS 82 5.1Financial Statements. 83 5.2Certificates; Other Information. 84 5.3Notices. 86 5.4Maintenance of Existence; Compliance with Laws; Contractual Obligations. 87 5.5Maintenance of Property; Insurance. 88 5.6Inspection of Property; Books and Records; Discussions. 88 5.7Use of Proceeds. 88 5.8Additional Domestic Subsidiary Guarantors and Foreign Guarantors 88 5.9Financial Covenants. 89 5.10Payment of Obligations. 90 5.11Environmental Laws. 90 5.12Pledged Assets. 91 5.13Landlord Waivers. 92 5.14Further Assurances. 92 5.15Post-Closing Covenant. 93 SECTION 6 NEGATIVE COVENANTS 96 6.1Indebtedness. 96 6.2Liens. 97 6.3Nature of Business. 98 6.4Mergers and Sale of Assets. 98 6.5Advances, Investments and Loans. 100 6.6Transactions with Affiliates. 100 6.7Fiscal Year; Organizational Documents; Material Contracts. 101 6.8Limitation on Restricted Actions. 101 6.9Restricted Payments. 102 6.10Sale Leasebacks. 102 6.11No Further Negative Pledges. 102 6.12Ownership of Subsidiaries; Restrictions 103 6.13Account Control Agreements; Additional Bank Accounts. 103 SECTION 7 EVENTS OF DEFAULT 103 7.1Events of Default. 103 7.2Acceleration; Remedies. 106 SECTION 8 AGENCY PROVISIONS 107 8.1Appointment and Authority. 107 8.2Nature of Duties. 107 8.3Exculpatory Provisions. 108 8.4Reliance by Administrative Agent. 109 8.5Notice of Default. 109 8.6Non-Reliance on Administrative Agent and Other Lenders. 110 8.7Indemnification. 110 8.8Administrative Agent in Its Individual Capacity 110 8.9Successor Administrative Agent 111 8.10Collateral and Guaranty Matters 111 8.11Secured Hedging Agreements. 112 SECTION 9 GUARANTY 112 9.1The Guaranty. 112 9.2Obligations Unconditional. 113 9.3Reinstatement. 115 9.4Certain Waivers. 116 9.5Remedies. 116 9.6Rights of Contribution. 117 9.7Guaranty of Payment; Continuing Guarantee. 117 9.8Foreign Guaranty Matters. 117 SECTION 10 MISCELLANEOUS 121 10.1Amendments and Waivers. 121 10.2Notices. 123 10.3No Waiver; Cumulative Remedies. 125 10.4Survival of Representations and Warranties. 125 10.5Payment of Expenses and Taxes; Indemnity. 126 10.6Successors and Assigns; Participations; Purchasing Lenders. 127 10.7Adjustments; Set-off. 131 10.8Table of Contents and Section Headings. 132 10.9Counterparts; Integration; Effectiveness; Electronic Execution. 132 10.10Severability. 133 10.11Integration. 133 10.12GOVERNING LAW. 133 10.13Consent to Jurisdiction and Service of Process. 133 10.14Confidentiality. 134 10.15Judgment Currency 135 10.16Acknowledgments 135 10.17Waivers of Jury Trial. 136 10.19Resolution of Drafting Ambiguities. 136 10.20Continuing Agreement. 136 10.21Press Releases and Related Matters. 137 10.22Appointment of Company. 137 10.23No Advisory or Fiduciary Responsibility. 138 10.24Collateral Matters and Obligations. 139 SECTION 11 SPECIAL PROVISIONS APPLICABLE TO LENDERS UPONTHE OCCURRENCE OF A SHARING EVENT 139 11.1Participations. 139 11.2Administrative Agent’s Determination Binding. 140 11.3Participation Payments in Dollars. 140 11.4Delinquent Participation Payments. 140 11.5Settlement of Participation Payments. 141 11.6Participation Obligations Absolute. 141 11.7Increased Cost; Indemnities. 141 11.8Provisions Regarding Sharing Arrangement. 141 BORROWER PREPARED SCHEDULES Schedule 1.1-4 Material Foreign Subsidiaries Schedule 3.1 Indebtedness Schedule 3.4 Patriot Act Information Schedule 3.6 Consents; Governmental Authorizations Schedule 3.12 Subsidiaries Schedule 3.20 Insurance Schedule 3.23 Labor Matters Schedule 3.25 (a) Intercompany Indebtedness Schedule 3.25 (b) Collateral Locations Schedule 3.25 (c) Intellectual Property Schedule 3.25 (d) Documents, Instruments and Tangible Chattel Paper Schedule 3.25 (e) Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit Rights, Securities Accounts and Uncertified Investment Property Schedule 3.25 (f) Commercial Tort Claims Schedule 6.2 Liens Schedule 6.5 Investments AGENT PREPARED SCHEDULES Schedule 1.1-1 Form of Account Designation Notice Schedule 1.1-2 Mandatory Cost Rate Schedule 1.1-3 Existing Letters of Credit Schedule 1.1-5 Foreign Pledge Agreements and Foreign Security Agreements Schedule 1.1-6 Form of Secured Party Designation Schedule 1.1-7 Optional Currencies Schedule 2.1 (a) Lenders and Commitments Schedule 2.1 (e) (i) Form of Notice of Borrowing Schedule 2.1 (h) Form of Notice Schedule 2.2 Form of Swingline Note Schedule 2.6 Form of Notice of Conversion Schedule 2.17 Form of Section 2.17 Certificate Schedule 2.20 Form of Foreign Borrower Joinder Agreement Schedule 4.1 (b) Closing Date Legal Opinions Schedule 4.1 (d) Form of Officer’s Certificate Schedule 4.1 (f) Form of Officer’s Closing Certificate Schedule 5.2 (b) Form of Officer’s Compliance Certificate Schedule 5.2 (g) Form of Permitted AcquisitionCertificate Schedule 5.8 (a) Form of Domestic Guarantor Joinder Agreement Schedule 5.8 (b) Form of Foreign Guarantor Joinder Agreement Schedule 10.6 Form of Assignment and Assumption CREDIT AGREEMENT THIS
